DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,202,311 B2 in view of Kim et al. (US 2021/0100036 A1; hereafter KIM). 

With respect to claim 1, Issued claim 1 of US 11,202,311 B2 discloses a method, at a user equipment (UE), for wireless communications, comprising: (Lines 1-2)
transmitting a request message to a base station while operating in a mode; (Lines 3-4)
monitoring a physical downlink control channel for a response message to the request message, the response message comprising a random access preamble index associated with the request message; and (Lines 5-8)
receiving the response message on the physical downlink control channel. (Lines 9-10)

Issued claim 1 of US 11,202,311 B2 does not disclose ‘while operating in a power conserving mode’.

KIM discloses ‘while operating in a power conserving mode’ for a User Equipment device (paragraphs [0105], [0106], [0107]).

Kim teaches the benefit of less battery consumption by operating in an inactive or power-saving state and that the power-saving state is equivalent to an idle state.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power-saving state instead on the idle state in the issued claim of US 11,202,311 B2.

With respect to claim 2, Issued claim 2 of US 11,202,311 B2 discloses the method of claim 1, further comprising: determining a radio network temporary identifier (RNTI) based at least in part on the random access preamble index; and unscrambling a cyclic redundancy check (CRC) of the response message with the RNTI. (See All Lines)

With respect to claim 3, Issued claim 3 of US 11,202,311 B2 discloses the method of claim 1, further comprising: identifying a bit field pattern indicating a radio network temporary identifier (RNTI) for the response message is calculated based at least in part on the random access preamble index. (See All Lines)

With respect to claim 4, Issued claim 4 of US 11,202,311 B2 discloses the method of claim 1, further comprising: identifying a first subset of bits of the random access preamble index in a radio network temporary identifier (RNTI); and identifying a second subset of bits of the random access preamble index in a payload of the response message. (See All Lines)

With respect to claim 5, Issued claim 5 of US 11,202,311 B2 discloses the method of claim 1, further comprising: identifying the random access preamble index in a payload of the response message. (See All Lines)

With respect to claim 6, Issued claim 6 of US 11,202,311 B2 discloses the method of claim 1, further comprising: identifying a payload of the response message based at least in part on a value of a frequency assignment bit field of the response message. (See All Lines)

With respect to claim 7, Issued claim 7 of US 11,202,311 B2 discloses the method of claim 6, wherein the payload is further identified based at least in part on one or more reserved bits of the response message. (See All Lines)

With respect to claim 8, Issued claim 8 of US 11,202,311 B2 discloses the method of claim 1, wherein the received response message is an acknowledgment of the request message. (See All Lines)

With respect to claim 9, Issued claim 9 of US 11,202,311 B2 discloses the method of claim 1, wherein the received response message comprises information in response to the request message. (See All Lines)

With respect to claim 10, Issued claim 10 of US 11,202,311 B2 discloses the method of claim 9, wherein the request message is a system information request and the information in response to the request message comprises timing or frequency information related to when a requested system information will be transmitted. (See All Lines)

With respect to claim 11, Issued claim 11 of US 11,202,311 B2 discloses the method of claim 9, wherein the request message is a positioning reference signal (PRS) request, and the information in response to the request message comprises a configuration for a PRS to be transmitted in response to the request. (See All Lines)

With respect to claim 12, Issued claim 12 of US 11,202,311 B2 discloses the method of claim 1, wherein the response message comprises a single random access response. (See All Lines)

With respect to claim 13, Issued claim 13 of US 11,202,311 B2 discloses the method of claim 1, wherein a type of the response message is indicated by a type-identifying field in a radio network temporary identifier (RNTI). (See All Lines)


With respect to claim 14, Issued claim 14 of US 11,202,311 B2 discloses a method, at a base station, for wireless communications, comprising: (Lines 1-2)
receiving a request message from a user equipment (UE) operating in a mode; (Lines 3-4)
generating, in response to the request message, a response message comprising a random access preamble index corresponding to the received request message; and (Lines 5-7)
 transmitting the generated response message on a physical downlink control channel. (Lines 8-9)

Issued claim 1 of US 11,202,311 B2 does not disclose ‘while operating in a power conserving mode’.

KIM discloses ‘while operating in a power conserving mode’ for a User Equipment device (paragraphs [0105], [0106], [0107]).

Kim teaches the benefit of less battery consumption by operating in an inactive or power-saving state and that the power-saving state is equivalent to an idle state.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power-saving state instead on the idle state in the issued claim of US 11,202,311 B2.


With respect to claim 15, Issued claim 15 of US 11,202,311 B2 discloses the method of claim 14, further comprising: determining a radio network temporary identifier (RNTI) based at least in part on the random access preamble index; and scrambling a cyclic redundancy check (CRC) of the generated response message with the determined RNTI. (See All Lines)

With respect to claim 16, Issued claim 16 of US 11,202,311 B2 discloses the method of claim 14, further comprising: setting a bit field pattern of the generated response message indicating a radio network temporary identifier (RNTI) is calculated based at least in part on the random access preamble index. (See All Lines)

With respect to claim 17, Issued claim 17 of US 11,202,311 B2 discloses the method of claim 14, further comprising: including a first subset of bits of the random access preamble index in a radio network temporary identifier (RNTI); and including a second subset of bits of the random access preamble index in a payload of the generated response message. (See All Lines)

With respect to claim 18, Issued claim 18 of US 11,202,311 B2 discloses the method of claim 14, further comprising: determining a payload for the generated response message comprising the random access preamble index. (See All Lines)

With respect to claim 19, Issued claim 19 of US 11,202,311 B2 discloses the method of claim 14, further comprising: indicating a payload for the generated response message comprises the random access preamble index based at least in part on a value of a frequency assignment bit field. (See All Lines)

With respect to claim 20, Issued claim 20 of US 11,202,311 B2 discloses the method of claim 19, wherein: indicating the payload comprises the random access preamble index is further based at least in part on one or more reserved bits of the generated response message. (See All Lines)

With respect to claim 21, Issued claim 21 of US 11,202,311 B2 discloses the method of claim 14, wherein the generated response message is an acknowledgment of the request message. (See All Lines)

With respect to claim 22, Issued claim 22 of US 11,202,311 B2 discloses the method of claim 14, wherein the generated response message includes information in response to the request message. (See All Lines)

With respect to claim 23, Issued claim 23 of US 11,202,311 B2 discloses the method of claim 22, wherein the request message is a system information request and the information in response to the request message comprises timing or frequency information related to when a requested system information will be transmitted. (See All Lines)

With respect to claim 24, Issued claim 24 of US 11,202,311 B2 discloses the method of claim 22, wherein the request message is a positioning reference signal (PRS) request, and the information in response to the request message comprises a configuration for a PRS to be transmitted in response to the request. (See All Lines)

With respect to claim 25, Issued claim 25 of US 11,202,311 B2 discloses the method of claim 14, further comprising: identifying a single random access response for the response message, wherein the generated response message is transmitted on the physical downlink control channel based at least in part on the identifying. (See All Lines)

With respect to claim 26, Issued claim 26 of US 11,202,311 B2 discloses the method of claim 14, wherein a type of the generated response message is indicated by a type-identifying field in a radio network temporary identifier (RNTI). (See All Lines)


With respect to claim 27, Issued claim 27 of US 11,202,311 B2 discloses a user equipment (UE) for wireless communications, comprising: (Lines 1-2)
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Lines 2-5)
transmit a request message to a base station while operating in a mode; (Lines 6-7)
monitor a physical downlink control channel for a response message to the request message, the response message comprising a random access preamble index associated with the request message; and receive the response message on the physical downlink control channel. (Lines 8-13)

Issued claim 1 of US 11,202,311 B2 does not disclose ‘while operating in a power conserving mode’.

KIM discloses ‘while operating in a power conserving mode’ for a User Equipment device (paragraphs [0105], [0106], [0107]).

Kim teaches the benefit of less battery consumption by operating in an inactive or power-saving state and that the power-saving state is equivalent to an idle state.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power-saving state instead on the idle state in the issued claim of US 11,202,311 B2.

With respect to claim 28, Issued claim 28 of US 11,202,311 B2 discloses the UE of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to: determine a radio network temporary identifier (RNTI) based at least in part on the random access preamble index; and unscramble a cyclic redundancy check (CRC) of the response message with the RNTI. (See All Lines)

With respect to claim 29, Issued claim 29 of US 11,202,311 B2 discloses a base station for wireless communications, comprising: (Lines 1-2)
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Lines 2-5)
receive a request message from a user equipment (UE) operating in a mode; (Lines 6-7)
generate, in response to the request message, a response message comprising a random access preamble index corresponding to the received request message; and transmit the generated response message on a physical downlink control channel. (Lines 8-13)

Issued claim 1 of US 11,202,311 B2 does not disclose ‘while operating in a power conserving mode’.

KIM discloses ‘while operating in a power conserving mode’ for a User Equipment device (paragraphs [0105], [0106], [0107]).

Kim teaches the benefit of less battery consumption by operating in an inactive or power-saving state and that the power-saving state is equivalent to an idle state.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the power-saving state instead on the idle state in the issued claim of US 11,202,311 B2.

With respect to claim 30, Issued claim 30 of US 11,202,311 B2 discloses the base station of claim 29, wherein the instructions are further executable by the processor to cause the apparatus to: determine a radio network temporary identifier (RNTI) based at least in part on the random access preamble index; and scramble a cyclic redundancy check (CRC) of the generated response message with the determined RNTI. (See All Lines)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        September 28, 2022